DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 8, 2022 has been entered.  
Response to Arguments
Applicant's arguments filed November 8, 2022 have been fully considered but they are not persuasive.
Per the amendment Examiner notes the following taught by Perlin: the sensor including a protrusion (Paragraph 0181; ‘. The sensor comprises a set of protrusions 30 that are in contact with a plurality of intersections of the grid 126 of wires 23’).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner notes as Haselhurst and Perlin are both concerned with sensing pressure of feet (Paragraph 0007 of Haselhurst and Paragraph 0009 of Perlin) they can be combined as they are both in the same field of invention.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated in the rejection: It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Perlin because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the type of sensing element as taught by Haselhurst with that of Perlin and because it allows for seamless time-varying pressure capture over entire extended surfaces (Paragraph 0011 of Perlin).
“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). However, the claimed combination cannot change the principle of operation of the primary reference or render the reference inoperable for its intended purpose. See MPEP § 2143.01.  (See MPEP 2145 III).
Response to Amendment
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller being disposed in a cutout must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claim set filed 11/08/2022 appears to have amendments to claim 14 that are not properly identified. Per 25 CFR 1.121: ‘(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."’  Appropriate correction is required.
Claim Interpretation
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 13, and 14 recite: ‘at least one sensor…provides an antialiased image of pressure’ and ‘a plurality of sensors…that provides an antialiased image of pressure’ but after review of Applicant’s specification there appears to be no description of how this antialiased image of pressure is provided. Applicant’s specification merely repeats that the sensor provides an antialiased image of pressure without giving any details as to how this is achieved. Applicant’s specification does not show how the sensor provides this functionality.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sensor " in Line 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one sensor’.
Claims 1, 13, and 14 recite: ‘at least one sensor…provides an antialiased image of pressure’ and ‘a plurality of sensors…that provides an antialiased image of pressure’ but after review of Applicant’s specification there appears to be no description of how this antialiased image of pressure is provided. Applicant’s specification merely repeats that the sensor provides an antialiased image of pressure without giving any details as to how this is achieved. Applicant’s specification does not make it clear how the sensor provides this functionality.
Claim 2 recites ‘a second insert…which communicates data regarding pressure’ but does not claim any structures of the insert capable of communicate data or even acquiring pressure data. Therefore it is unclear exactly how this is being done.
Claim 12 recites the limitation "the sensor-base portions" in Lines 2, 6, and 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the plurality of sensor-base portions’.
Claim 12 recites the limitation "the sensor top portions" in Lines 3, 4, 5, 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the plurality of sensor top portions’.
Claim 13 recites the limitation "the sensor " in Line 10.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one sensor’.
Claim 14 recites the limitation "the sensor " in Line 9.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one sensor’.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haselhurst et al. (US 2007/0204687) in view of Perlin et al. (US 2012/0089348) and Giedwoyn et al. (US 2014/0222173).
Regarding claim 1, Haselhurst teaches an apparatus for a shoe which provides information to a remote computing device (Abstract; Figure 1) comprising: 
a first insert configured to be disposed in the shoe (Paragraph 0031) having a wireless transmitter (140), and extending between a ball of the shoe and a heel of the shoe (Paragraph 0031; Figure 2A) at least one sensor for sensing pressure (110), and a controller (180) in communication with the at least one sensor and the wireless transmitter which receives the pressure sensed by the at least one sensor and transmits data associated with the pressure sensed through the wireless transmitter to the remote computing device (102) (Paragraphs 0049-0051).
Haselhurst is silent on the antialiased image of pressure and the sensor including a protrusion and the first insert having a cutout in which the controller is disposed.
Perlin teaches that provides an antialiased image of pressure (Paragraphs 0187-0190 and 0558) and the sensor including a protrusion (Paragraph 0181; ‘. The sensor comprises a set of protrusions 30 that are in contact with a plurality of intersections of the grid 126 of wires 23’).
It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Perlin because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the type of sensing element as taught by Haselhurst with that of Perlin and because it allows for seamless time-varying pressure capture over entire extended surfaces (Paragraph 0011 of Perlin).
Giedwoyn teaches a shoe/footwear with a sensor system (Abstract) wherein the first insert having a cutout (Paragraph 0059: ‘ a compressible sole member 138 that has a hole formed therein to receive the housing 24’; Figure 4; Further Paragraph 0059: ‘ a compressible sole member 138 that has a hole formed therein to receive the housing 24’) in which the controller (22; ‘communicating data received from the sensors 16, such as to an electronic module (also referred to as an electronic control unit) 22 as described below. The port 14 and/or the module 22 may be configured to communicate with an external device,’) is disposed (Paragraph 0059; ‘A cavity or well 135 can be located in the midsole 131 and/or in the foot contacting member 133 for receiving the electronic module 22’). It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Giedwoyn because it allows for the controller to be removed as necessary (Paragraph 0060 of Giedwoyn).
Regarding claim 14, Haselhurst teaches a wireless pressure sensitive shoe insert for a shoe (Abstract; Paragraph 0023) comprising: 
Perlin teaches a bottom layer extending between a ball of the shoe and a heel of the shoe having a plurality of sensor-base portions; and a plurality of sensor top portions disposed on the plurality of sensor-base portions, a sensor-base portion of the plurality of sensor-base portions with a sensor top portion of the plurality of sensor top portions disposed on the sensor-base portion forming a single sensor, the plurality of sensor-base portions and the plurality of sensor top portions disposed on the plurality sensor-based portions forming a plurality of sensors in communication with the controller that provides an antialiased image of pressure (Paragraphs 0187-0190, 0210, and 0558) and the sensor including a protrusion (Paragraph 0181; ‘. The sensor comprises a set of protrusions 30 that are in contact with a plurality of intersections of the grid 126 of wires 23’). It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Perlin because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the type of sensing element as taught by Haselhurst with that of Perlin and because it allows for seamless time-varying pressure capture over entire extended surfaces (Paragraph 0011 of Perlin).
Haselhurst is silent on the first insert having a cutout in which the controller is diposed.
Giedwoyn teaches a shoe/footwear with a sensor system (Abstract) wherein the first insert having a cutout (Paragraph 0059: ‘ a compressible sole member 138 that has a hole formed therein to receive the housing 24’; Figure 4; Further Paragraph 0059: ‘ a compressible sole member 138 that has a hole formed therein to receive the housing 24’) in which the controller (22; ‘communicating data received from the sensors 16, such as to an electronic module (also referred to as an electronic control unit) 22 as described below. The port 14 and/or the module 22 may be configured to communicate with an external device,’) is disposed (Paragraph 0059; ‘A cavity or well 135 can be located in the midsole 131 and/or in the foot contacting member 133 for receiving the electronic module 22’). It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Giedwoyn because it allows for the controller to be removed as necessary (Paragraph 0060 of Giedwoyn).
Claims 2-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haselhurst et al. (US 2007/0204687) in view of Perlin et al. (US 2012/0089348) and Giedwoyn et al. (US 2014/0222173) as applied to claim 1 above and in further view of Wilson et al. (US 2012/0035509).
Regarding claim 2, Haselhurst is silent on the second insert. Wilson teaches including a second insert (120; Paragraph 0027) configured to be disposed in a second shoe of the user which communicates data regarding pressure concerning the second insert with the first insert (110; Paragraph 0027), the first insert having a receiver, the controller (130) of the first insert aggregating the data of the first insert and the second insert to produce aggregated data before sending said aggregated data to the remote computing device (140) (Figure 1). It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Wilson because it can allow a health care professional to determine if the center of pressure, the shear stress and the resulting torque at the sole is consistent with, as an example, symmetrical weight bearing at the knee joint of the same lower extremity and the data from the soles of both lower extremities can also be analyzed together to determine and to compare the centers of pressure to evaluate if, as an example, symmetrical weight bearing is occurring at the knees and at the hips of both lower extremities and to determine the center of pressure and the pattern of weight bearing is distributed symmetrically to the spin (Paragraph 0008 of Wilson).
Regarding claim 3, Haselhurst teaches the first insert (Paragraph 0031) but is silent on the claimed sensor structure. 
Perlin teaches a bottom layer (one of sensor surface sheets 21) having a plurality of sensor-base portions and a plurality of sensor top portions (the other of sensor surface sheets 21) disposed on the plurality  sensor-base portions, a sensor-base portion of the plurality of sensor-base portions with a sensor top portion of the plurality of sensor top portions disposed on the sensor-base portion forming a single sensor (Paragraph 0210). 
It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Perlin because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the type of sensing element as taught by Haselhurst with that of Perlin and because it allows for seamless time-varying pressure capture over entire extended surfaces (Paragraph 0011 of Perlin).
Regarding claim 4, Haselhurst is silent on the claimed sensor structure. Perlin teaches wherein the plurality of sensor top portions arranged on strips to form a top layer (Figure 2; Paragraph 0210). It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Perlin because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the type of sensing element as taught by Haselhurst with that of Perlin and because it allows for seamless time-varying pressure capture over entire extended surfaces (Paragraph 0011 of Perlin).
Regarding claim 5, Haselhurst is silent on the claimed sensor structure. Perlin teaches wherein the plurality of sensor-base portions arranged in rows on the bottom layer with the strips positioned perpendicularly relative to the plurality of sensor top portions (Figure 2; Paragraph 0210). It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Perlin because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the type of sensing element as taught by Haselhurst with that of Perlin and because it allows for seamless time-varying pressure capture over entire extended surfaces (Paragraph 0011 of Perlin).
Regarding claim 6, Haselhurst is silent on the claimed sensor structure. Perlin teaches wherein the top layer comprises protrusions, a top substrate on top of and in contact with the protrusions, top conductors on top of and in contact with the top substrate and top FSR on top of and in contact with the top conductors (Paragraphs 0196 and 0210). It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Perlin because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the type of sensing element as taught by Haselhurst with that of Perlin and because it allows for seamless time-varying pressure capture over entire extended surfaces (Paragraph 0011 of Perlin).
Regarding claim 7, Haselhurst is silent on the claimed sensor structure. Perlin teaches wherein the bottom layer comprises a bottom substrate, bottom conductors on top of and in contact with the bottom substrate, conductive adhesive on top of and in contact with the bottom conductors, dielectric on top of and in contact with the conductive adhesive, silver on top of and in contact with the dielectric, bottom FSR on top of and in contact with the silver, and adhesive on top of and in contact with the bottom FSR (Paragraphs 0210 and 0494). It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Perlin because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the type of sensing element as taught by Haselhurst with that of Perlin and because it allows for seamless time-varying pressure capture over entire extended surfaces (Paragraph 0011 of Perlin).
Regarding claim 8, Haselhurst is silent on the claimed sensor structure. Perlin teaches wherein the bottom layer has bottom sensor traces that electrically connect the plurality of sensor-base portions with the controller, and connect the plurality of sensor top portions with the controller (Paragraphs 0279 and 0303). It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Perlin because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the type of sensing element as taught by Haselhurst with that of Perlin and because it allows for seamless time-varying pressure capture over entire extended surfaces (Paragraph 0011 of Perlin).
Regarding claim 9, Haselhurst is silent on the claimed sensor structure. Perlin teaches wherein the controller is part of a printed circuit board, the bottom layer having a cut out in which the printed circuit board is disposed (Paragraphs 0318 and 0361). It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Perlin because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the type of sensing element as taught by Haselhurst with that of Perlin and because it allows for seamless time-varying pressure capture over entire extended surfaces (Paragraph 0011 of Perlin).
Regarding claim 10, Haselhurst is silent on the claimed sensor structure. Perlin teaches wherein the bottom layer has printed cables to which the bottom sensor traces and top sensor traces are connected, the cables are plugged into connectors on the printed circuit board (Paragraphs 0417 and 0704). It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Perlin because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the type of sensing element as taught by Haselhurst with that of Perlin and because it allows for seamless time-varying pressure capture over entire extended surfaces (Paragraph 0011 of Perlin).
Regarding claim 11, Haselhurst is silent on the claimed sensor structure. Perlin teaches including an elastomer layer disposed atop the top layer (Paragraphs 0533 and 0634). It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Perlin because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the type of sensing element as taught by Haselhurst with that of Perlin and because it allows for seamless time-varying pressure capture over entire extended surfaces (Paragraph 0011 of Perlin).
Regarding claim 12, Haselhurst is silent on the claimed sensor structure. Perlin teaches wherein the controller sends a power signal out through the bottom sensor traces to the sensor-base portions and when force is applied to the sensor-top portions, the power signal continues through at least one of the sensor top portions through the top sensor traces and back to the controller, when the sensor top portions are moved under the applied force to contact the sensor-base portions resistance between the sensor top portions and the sensor base-portions is reduced and voltage is increased (Paragraph 0246, 0324-0325, 0522, and 0646). It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Perlin because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the type of sensing element as taught by Haselhurst with that of Perlin and because it allows for seamless time-varying pressure capture over entire extended surfaces (Paragraph 0011 of Perlin).
Regarding claim 13, Haselhurst teaches a method for providing information about a user to a remote computing device (Paragraph 2; Figure 1) comprising the steps of: 
sensing pressure with at least one sensor of a first insert configured to be disposed in a first shoe of the user (Paragraph 0031), 
providing data associated with the pressure sensed by the at least one sensor to a controller of the first insert (Paragraphs 0049-0051); 
Haselhurst is silent on the second insert.
Wilson teaches receiving data at a receiver of the first insert from a second insert configured to be disposed in a second shoe of the user which communicates data regarding pressure concerning the second insert with the first insert (Paragraph 0027); 
aggregating by the controller of the first insert the data of the first insert and second insert (Paragraph 0027); and transmitting the aggregated data to the device (Paragraph 0027).
Haselhurst is silent on the antialiased image of pressure and the sensor including a protrusion.
Perlin teaches that provides an antialiased image of pressure (Paragraphs 0187-0190 and 0558) and the sensor including a protrusion (Paragraph 0181; ‘. The sensor comprises a set of protrusions 30 that are in contact with a plurality of intersections of the grid 126 of wires 23’).
It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Wilson because it can allow a health care professional to determine if the center of pressure, the shear stress and the resulting torque at the sole is consistent with, as an example, symmetrical weight bearing at the knee joint of the same lower extremity and the data from the soles of both lower extremities can also be analyzed together to determine and to compare the centers of pressure to evaluate if, as an example, symmetrical weight bearing is occurring at the knees and at the hips of both lower extremities and to determine the center of pressure and the pattern of weight bearing is distributed symmetrically to the spin (Paragraph 0008 of Wilson).
It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Perlin because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the type of sensing element as taught by Haselhurst with that of Perlin and because it allows for seamless time-varying pressure capture over entire extended surfaces (Paragraph 0011 of Perlin).
Haselhurst is silent on the first insert having a cutout in which the controller is diposed.
Giedwoyn teaches a shoe/footwear with a sensor system (Abstract) wherein the first insert having a cutout (Paragraph 0059: ‘ a compressible sole member 138 that has a hole formed therein to receive the housing 24’; Figure 4; Further Paragraph 0059: ‘ a compressible sole member 138 that has a hole formed therein to receive the housing 24’) in which the controller (22; ‘communicating data received from the sensors 16, such as to an electronic module (also referred to as an electronic control unit) 22 as described below. The port 14 and/or the module 22 may be configured to communicate with an external device,’) is disposed (Paragraph 0059; ‘A cavity or well 135 can be located in the midsole 131 and/or in the foot contacting member 133 for receiving the electronic module 22’). It would have been obvious to one of ordinary skill in the art to have modified Haselhurst with Giedwoyn because it allows for the controller to be removed as necessary (Paragraph 0060 of Giedwoyn).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791